DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment received on 06/17/2022. Claims 1-17 are currently pending . 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-5, 7- 8, 10-13, 15,17  are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. 2014/0060722 in view of Giorgini et al. 9,659,832.

Regarding claim 1, Finn discloses a communication device comprising: an RFIC module (security chip on inlay)that includes [120]: a base material [120] [FIG 2A-2B]; an RFIC (transponder chip 108) [37]mounted on the base material; an antenna-side terminal electrode disposed on the base material and configured to be coupled to an antenna [37] [FIG 1C]; and an insulating protective film (cover layer 104) that covers a first surface of the base material and the RFIC, with the insulating protective film comprising a hot melt resin [abstract] [10] [68-70] [73] [93-94].
However, it is unclear as to whether Finn discloses the protective film is formed of a hot melt resin that covers a first surface of the base material and the RFIC, such that the insulating protective film is disposed directly on the RFIC.
Giorgini discloses the protective film is formed of a hot melt resin  (adhesive 24) [col 1, l. 51-59] [col 12, l. 1-col 13, l. 40] that covers a first surface of the base material and the RFIC, such that the insulating protective film is disposed directly on the RFIC [col 12, l. 1-col 13, l. 40].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finn in view of Giorgini, as Giorgini discloses “Using adhesives to adhere substrates together or seal electronic component(s) between two substrates can provide benefits like protection from elements such as moisture, UV radiation, oxygen, and the like. It can also provide protection from off-gasses from the materials in the assembly. It can also allow electrons to travel between the two substrates.” [col 12, l. 59-64]
Regarding claim 2, Finn in view of Giorgini discloses all of the limitations of claim 1. However, Finn fails to disclose hot melt resin has a softening point of at least 60˚C, the softening point being defined in an R & B method.
Giorgini discloses hot melt resin has a softening point of at least 60˚C, the softening point being defined in an R & B method [col. 8, l. 29-col. 10, l. 17] [col 10, l. 65-col 11, l. 3] [col 14, l. 50-52]. 
Regarding claim 3, Finn in view of Giorgini discloses all of the limitations of claim 1. Finn further discloses   a flexible insulator film (substrate 208), an antenna pattern of the antenna being disposed thereon [215-217].
Regarding claim 4, Finn in view of Giorgini discloses all of the limitations of claim 3. Finn further discloses     the RFIC module is mounted on a first surface of the flexible insulator film [FIG 2F-I].
Regarding claim 5, Finn in view of Giorgini discloses all of the limitations of claim 4. However, Finn fails to disclose  a label sheet configured to cover the first surface of the flexible insulator film on which the RFIC module is mounted. Giorgini discloses  a label sheet configured to cover the first surface of the flexible insulator film on which the RFIC module is mounted [col 12, l. 23-44]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finn in view of Giorgini as it is notoriously old and well known in the art to use a label cover for extra protection.
Regarding claim 7, Finn in view of Giorgini discloses all of the limitations of claim 3. Finn further discloses  the antenna-side terminal electrode is capacitively coupled to the antenna pattern [FIG 1E].
Regarding claim 8, Finn in view of Giorgini discloses all of the limitations of claim 3. Finn further discloses   the antenna pattern comprises a pair of conductor patterns disposed on opposing sides of the RFIC module (the wiring is on the left and ride ide of the transponder which in itself is a pattern).
Regarding claim 10, Finn discloses mounting a RFIC on a first surface of a base material on which a first conductor pattern is formed for coupling to an antenna pattern and a second conductor pattern is formed for connecting to an RFIC; forming an insulating protective film of a hot melt resin on the first surface of the base material; heat-pressing the base material and the insulating protective film to flatten the insulating protective film; and separating the base material, a respective RFIC of the plurality of RFICs, and the insulating protective film to form an RFIC module [10] [68-70] [73] [93-94] [120] [FIG 2A-2B]. 
However, it is unclear as to whether Finn discloses the protective film is formed of a hot melt resin that covers a first surface of the base material and the RFIC, such that the insulating protective film is disposed directly on the RFIC and the method comprising: preparing a plurality of RFIC modules by: mounting a plurality of RFICs on a first surface of a base material. 
Giorgini discloses the protective film is formed of a hot melt resin  (adhesive 24) [col 1, l. 51-59] [col 12, l. 1-col 13, l. 40] that covers a first surface of the base material and the RFIC, such that the insulating protective film is disposed directly on the RFIC [col 12, l. 1-col 13, l. 40]. Giorgini further discloses preparing a plurality of RFIC modules by: mounting a plurality of RFICs on a first surface of a base material [FIG 1-3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finn in view of Giorgini, as Giorgini discloses “Using adhesives to adhere substrates together or seal electronic component(s) between two substrates can provide benefits like protection from elements such as moisture, UV radiation, oxygen, and the like. It can also provide protection from off-gasses from the materials in the assembly. It can also allow electrons to travel between the two substrates.” [col 12, l. 59-64]
 Regarding claim 11, Finn in view of Georgini discloses all of the limitations of claim 10. Finn further discloses mounting the RFIC module on a first surface of a flexible insulator film on which the antenna pattern is formed, to couple the first conductor pattern to the antenna pattern [FIG 2F-I].
Regarding claim 12, Finn in view of Giorgini discloses all of the limitations of claim 10. 
Giorgini further discloses comprising covering the first surface of the flexible insulator film with a label sheet or a release paper sheet to form a laminated body [col 12, l. 23-44]. 
Regarding claim 13, Finn in view of Giorgini discloses all of the limitations of claim 12. Giorgini further discloses pressurizing and heating the laminated body to soften the insulating protective film [col. 8, l. 29-col. 10, l. 17] [col 10, l. 65-col 11, l. 3] [col 14, l. 50-52].
Regarding claim 15, Finn in view of Georgini discloses all of the limitations of claim 10. Finn further discloses forming the antenna pattern on the first surface of the flexible insulator film to include a pair of conductor patterns disposed on opposing sides of the RFIC module [FIG 1E].
Regarding claim 17, Finn in view of Girogini discloses all of the limitations of claim 10. Giorgini further discloses the hot melt resin has a softening point of at least 600C, the softening point being defined in an R & B method [col. 8, l. 29-col. 10, l. 17] [col 10, l. 65-col 11, l. 3] [col 14, l. 50-52]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finn and Asami in view of Giorgini as it is notoriously old and well known in the art to use R&B method.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. 2014/0060722 in view of Giorgini et al. 9,659,832, as applied to claims  1-5, 7- 8, 10-13, 15,17  and in further view of Brady et al. 6,100,804.

Regarding claim 6, Finn in view of Giorgini discloses all of the limitations of claim 5. However, neither discloses  the insulating protective film spreads out between the flexible insulator film and the label sheet by softening of the insulating protective film, such that an upper portion of the RFIC module that faces the label sheet has a rounded shape.
Brandy  discloses the insulating protective film spreads out between the flexible insulator film and the label sheet by softening of the insulating protective film, such that an upper portion of the RFIC module that faces the label sheet has a rounded shape [FIG 10C] [col 10, l. 65-col 11, l. 25]. ]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finn and Giorgini in view of Brady as Brady discloses, “It is further desirable to use such labels in existing printers wherein the label embedded with the RFID tag is printed with indicia such as a barcode, alphanumeric characters or the like. However, the presence of the RFID tag embedded in the label introduces a "bump" in the label which may cause excessive wear in the roller and print head of the printer. Thus, reducing the thickness of the "bump" (i.e., the RFID tag) would improve the useful life of such printers” [col 3, l. 30-35].
Regarding claim 14, Finn in view of Giorgini discloses all of the limitations of claim 13, However, neither discloses  the insulating protective film spreads out between the flexible insulator film and the label sheet by softening of the insulating protective film, such that an upper portion of the RFIC module that faces the label sheet has a rounded shape.
Brandy  discloses the insulating protective film spreads out between the flexible insulator film and the label sheet by softening of the insulating protective film, such that an upper portion of the RFIC module that faces the label sheet has a rounded shape [FIG 10C] [col 10, l. 65-col 11, l. 25]. ]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finn and Giorgini in view of Brady as Brady discloses, “It is further desirable to use such labels in existing printers wherein the label embedded with the RFID tag is printed with indicia such as a barcode, alphanumeric characters or the like. However, the presence of the RFID tag embedded in the label introduces a "bump" in the label which may cause excessive wear in the roller and print head of the printer. Thus, reducing the thickness of the "bump" (i.e., the RFID tag) would improve the useful life of such printers” [col 3, l. 30-35].


Claims 9 and 16, are rejected under 35 U.S.C. 103 as being unpatentable Finn et al. 2014/0060722 in view of Giorgini et al. 9,659,832, as applied to claims  1-5, 7- 8, 10-13, 15,17  above, and in further view of Asami 2008/0203454.

Regarding claim 9, Finn in view of Giorgini discloses all of the limitations of claim 1. However, neither discloses a meander line shape portion constructed as an inductance component and a planar shape portion coupled thereto and configured as a capacitance component.
Asami discloses a meander line shape portion constructed as an inductance component and a planar shape portion coupled thereto and configured as a capacitance component [93]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finn and Giorgini in view of Asami as it is well known in the art that by meandering antenna the overall length of the RFIC tag may be greatly reduced. 
Regarding claim 16, Finn in view of Giorgini discloses all of the limitations of claim 10. 
However, neither forming the antenna pattern on the first surface of the flexible insulator film to include a pair of conductor patterns disposed on opposing sides of the RFIC module.
Asami further discloses forming the antenna pattern on the first surface of the flexible insulator film to include a pair of conductor patterns disposed on opposing sides of the RFIC module [93].

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant has amended claim 1  to overcome the U.S.C. §102 rejection of Finn. However, upon further search and consideration, the Examiner has provided a new U.S.C. 103 rejection of Finn in view of Giorgini. Giorgini discloses the adhesive layer 24 is of a hot melt resin and as shown in FIG 2-3 covers the first surface of the base material (conductive layers 16 and 18, and substrates 12 and 14) and the RFIC (electronic component 20) and the insulating layers are directly on the RFIC. Therefore the claims have been rejected under newly provided U.S.C. 103. Claim 10 is similarly rejected. Claims 2-9, 11-17 depend from independent claims 1, and 10 and are furthermore rejected. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887    


/THIEN M LE/Primary Examiner, Art Unit 2887